Case 1:19-cv-05907-PKC-CLP Document 115 Filed 02/18/21 Page 1 of 2 PageID #: 1258




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------x
  YONG XIONG HE,

                                 Plaintiff,
                                                                    ORDER
                   - against -                               19-CV-5907 (PKC) (CLP)

  CHINA NEW STAR RESTAURANT, INC.,
  WAI SHUN CHAN a/k/a Vincent Chan, WAI
  LEUNG CHAN, WAI WEN CHAN a/k/a
  Daniel Chan, PO KUM CHAN a/k/a Po Kum
  Ng, RONALD CHAN, ROY CHAN, JIAZHEN
  LIAO, CHING MAN HONG CHAN a/k/a
  Hong Ching Man Chan, JOSEPH CHAN, and
  ELTON CHAN,

                                  Defendants.
  -------------------------------------------------------x
  PAMELA K. CHEN, United States District Judge:

          WHEREAS the Court has previously ordered that the proceeds of the September 17, 2019

  mortgage secured by the property located at 7814 16th Avenue, Brooklyn, New York 11214

  (“Mortgage Proceeds” of the “Li Mortgage”) be attached, and that the Sheriff of the City of New

  York levy on such proceeds (see 10/22/2020 Memorandum & Order, Dkt. 98; 11/19/2020 Order

  of Attachment, Dkt. 102);

          WHEREAS the Sheriff of the City of New York has levied on the Mortgage Proceeds by

  serving the Order of Attachment on garnishees Po Kum Chan, Elton Chan, and Kristi Ling Feng

  Li and Defendants Wai Shun Chan and Wai Leung Chan;

          WHEREAS garnishees Po Kum Chan, Elton Chan, and Kristi Ling Feng Li and

  Defendants Wai Shun Chan and Wai Leung Chan have not transferred or delivered any Mortgage

  Proceeds to the Sheriff as prescribed by New York Civil Practice Law and Rules (“CPLR”)

  § 6214(b); and
Case 1:19-cv-05907-PKC-CLP Document 115 Filed 02/18/21 Page 2 of 2 PageID #: 1259




         WHEREAS garnishees Po Kum Chan, Elton Chan, and Kristi Ling Feng Li have not

  served upon the Sheriff statements compliant with CPLR § 6219; it is hereby

         ORDERED that

         (1) Kristy Ling Feng Li turn over to the Sheriff of the City of New York, within 5 days of

  being served with this Order, any debt payments that are then due under the Li Mortgage, and pay

  the upcoming amounts due under the Li Mortgage to the Sheriff as they become due;

         (2) Po Kum Chan, Elton Chan, Wai Leung Chan, and Wai Shun Chan turn over to the

  Sheriff, within 5 days of this Order, any Mortgage Proceeds they received following the Court’s

  October 22, 2020 Memorandum and Order authorizing attachment of the Mortgage Proceeds; and

         (3) pursuant to CPLR § 6219, Po Kum Chan and Elton Chan, within 5 days of this Order,

  and Kristy Ling Feng Li, within 5 days of being served with this Order, each serve on the Sheriff

  a statement specifying all debts of each garnishee to Defendants Wai Shun Chan and Wai Leung

  Chan and when such debts are due, all property in their possession or custody in which Defendants

  Wai Shun Chan and Wai Leung Chan have an interest, and the amounts and value of the debts and

  property specified, specifically with regard to the Mortgage Proceeds.



                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
  Dated: February 18, 2021
         Brooklyn, New York
